McCay, Judge.
We have held, in several cases, that the homestead provision of the Constitution was not intended to be an addition to dower, but that it was subject to the dower. The object was to secure a provision for the family. The wife in this ease had taken dower. She has now applied in behalf of her children and had a homestead in the same lands. We see nothing inconsistent in this action with our decision. She might, if she pleased, waive her rights in behalf of her children, and, instead of dower, permit them to have a homestead. We do not say she has done this. Holding to her dower she might, as guardian of her children, take a homestead for them in the same land, or including the same, at the discretion of the appraisers, and she and they retain their interest — she her dower, they their homestead. In either event the land would not be subject, and the verdict would be right.
Judgment affirmed.